Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-12, 14, 16, 19, 26, and 28-32 are allowable.
Regarding independent claims 1, 11, 16, and 26, the applicant's arguments filed 03/01/2021 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 11, 16, and 26 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 11, 16, and 26 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 11, 16, and 26), it discloses an apparatus, comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to: process a request message received at a base station from a macro-cell, wherein the request message comprises a request to act as an uplink relay for a user equipment (UE), scheduling information for the UE, and channel state information (CSI) for the UE, and wherein the macro-cell supports downlink transmissions to the UE; determine that the base station is to act as an uplink relay for the UE based on the scheduling information and CSI for the UE via processing of the request message; and generate a response message comprising an indication that the base station accepted the request to act as the relay for the UE.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications, for example, as discussed during the previous interview and in accordance with the inventive concept disclosed in paragraph 11 of the specification as filed as well as in figure 4, the UE maintains macro-cell for downlink communications while uses small-cell for relaying uplink communications based on the request and the contents of the request, that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 11, 16, and 26, hence, these claimed features of claims 11, 16, and 26 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465